Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species group 1 in the reply filed on 12/9/2021 is acknowledged.   No claims were withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 18, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because moisture, wind, temperature and light are products of nature. These elements, which are positively recited,  are naturally occurring products and are not patent eligible. Appropriate correction required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	

Claims 7, 20 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “first state of the second yarn type” and a “second state of the second yarn type”  It is unclear what the state of the yarn type is referring to. The “state” of the yarn is changing? Or the position of the flap formed of the second yarns is changing? It does not appear that the “state” of the yarn is changed, only that the position of the flap has changed.  Appropriate clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glidden (US 2,259,560) in view of Yashiro et a. (US 2008/0274657).  The device of Glidden discloses,
With respect to claim 1, A garment comprising:

a torso portion (body, figure 1) defining a neckline opening (at element 19), a waist opening (opening that surrounds the waist, figure 1), a first arm opening, and a second arm opening (20, 21) and

a flap (11) located on a back aspect of the torso portion a predefined distance superior to the waist opening (Figure 4), the flap having an attachment edge (top edge, see 14 Figure 3), the flap comprising a first face (exterior) and a second face opposite the first face (interior, figure 3), the first face formed from a first yarn type (Column 1, lines 40-42), 
, the second face formed from a second yarn type (Column 1, lines 50-55), the second

yarn type comprising a polymeric composition (plastic column 1 lines 50-55) 

	The device of Glidden substantially discloses the claimed invention including the first yarn type can be of any construction, but is lacking the bi component filaments.
	The device of Yashiro et al. discloses a waterfproof fabric (para 0001) having
A first yarn type comprising a plurality of bi-component filaments, each bi-component filament comprising a polyamide polymer and a terephthalate polymer (para 0024). 
In combination, the second yarn type comprising  a polymeric composition (plastic) different from the bi-component filament on the first face.
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the material taught by Yashiro et al in order to provide improved tensile strength and low elongation (para 0002). 

With respect to claim 2, wherein the flap further comprises a distal edge (lower edge 11) and an intervening length (middle section)  between the attachment edge and the distal edge, and wherein the attachment edge integrally extends from a backing layer (10) and the distal edge is unaffixed from the backing layer (figure 3). 


With respect to claim 3, wherein the flap comprises a first angle of deflection formed between the backing layer and the flap at the attachment edge in an absence of an external stimulus (Figure 3) , and wherein the flap comprises a second angle of deflection formed between the backing layer and the flap at the attachment edge in a presence of the external stimulus (Figure 4). The device meets the structure as recited and therefore is interpreted as being capable of performing under the circumstances claimed, such that the flap would have a greater angle in presence of a stimulus. 

With respect to claim 4, wherein the second angle of deflection is greater than the first angle of deflection (Figure 4). 

With respect to claim 5, wherein the external stimulus comprises moisture. The device of Glidden is capable of having a greater angle of deflection when water/moisture is sprayed upward onto the flap items. 


With respect to claim 7, as best understood, A garment comprising:
a first panel comprising a plurality of integrally formed flaps (11), each of the plurality of integrally formed flaps having a first face (exterior of 11) and a second face opposite the first face (interior, 13), wherein:

the second face is formed from a second yarn type different from the first yarn type (plastic, 13), 
the plurality of integrally formed flaps are in a closed configuration in a first state of the second yarn type (Figure 1, flaps are closed) , and the plurality of integrally formed flaps are in an open configuration in a second state of the second yarn type (Figure 4) ; and a second panel formed from a third yarn type (10).  The device of Glidden et al substantially discloses the claimed invention but is lacking a filament composition. 
The device of Yashiro et al. discloses a waterfproof fabric (para 0001) having
the first face is formed from a first yarn type comprising one or more filaments, each filament comprising a filament composition, the filament composition comprising a first polymer and a second polymer different from the first polymer, (para 0024). 
In combination, the second yarn type comprising  a polymeric composition (plastic) different from the bi-component filament on the first face.
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the material taught by Yashiro et al in order to provide improved tensile strength and low elongation (para 0002). 

With respect to claim 8, wherein the first polymer and the second polymer in the first yarn type are in a side-by-side arrangement. (para 0024)

With respect to claim 9, wherein the first polymer comprises a polyamide polymer, and wherein the second polymer comprises a terephthalate polymer (para 0024). 

With respect to claim 10, wherein the terephthalate polymer is polyethylene terephthalate (para 0024). 

With respect to claim 11,  wherein the polyethylene terephthalate is a cationic-dyeable polyethylene terephthalate (para 0024). 

With respect to claim 12, wherein the polyamide polymer is polycaprolactam (para 00240. 

With respect to claim 13, wherein the second yarn type comprises a terephthalate polymer (para 0024). 

With respect to claim 14, wherein each of the plurality of integrally formed flaps (11) comprises an attachment edge (at 15) and a distal edge (bottom edge of 11) with an intervening length between the attachment edge and the distal edge (figure 3) , wherein the attachment edge integrally extends from a backing layer (10) and wherein the distal edge is unaffixed from the backing layer (Figure 3). 

With respect to claim 15, wherein each of the plurality of integrally formed flaps (11) forms a first angle of deflection between the backing layer and the each integrally formed flap at the attachment edge when the plurality of integrally formed flaps are in the closed configuration (Figure 1) , and wherein at least a portion of the each integrally formed flaps forms a second angle of deflection between the backing layer and the each integrally formed flap at the attachment edge when the plurality of integrally formed flaps are in the open configuration (Figure 4). 

With respect to claim 16, wherein the second angle of deflection in the open configuration is greater than the first angle of deflection in the closed configuration (Figure 4). 

With respect to claim 17, wherein the plurality of integrally formed flaps transition from the closed configuration to the open configuration in a presence of an external stimulus (Figures 3 and 4, such as water pressure or wind). 

With respect to claim 18, wherein the external stimulus comprises one or more of moisture, wind pressure, temperature, and light. The flaps are capable of being movable from the first position to the second position in the presence of a stimulus of wind or water/moisture and meet the functional language as recited by applicant. 

With respect to claim 19, wherein the external stimulus is moisture. The flaps are capable of being movable from the first position to the second position in the presence of a stimulus of wind or water/moisture and meet the functional language as recited by applicant.

With respect to claim 20, A garment comprising: as best understood, 
a first material (10); and a second material (11, 13) the second material comprising a plurality of integrally formed flaps  (11) , wherein the plurality of integrally formed flaps are in a closed configuration in a first state of the second material (Figure 3) , and wherein the plurality of integrally formed flaps are in an open configuration in a second state of the second material (Figure 4), wherein: when the first material and the second material are in the first state, the first material comprises a first air permeability (10, column 1, lines 54-55) and the second material comprises a second air permeability (Column 1, lines 40-50), and when the first material and the second material are in the second state, the first material comprises a third air permeability (the air permeability is greater because not protected by the flap layer)  and the second material comprises a fourth air permeability (The flap would have a fourth permeability because its not back by an additional layer of material), wherein a first percentage of change from the second air permeability to the fourth air permeability is greater than a second percentage of change from the first air permeability to the third air permeability. The prior art meets the structure as recited by applicant and therefore would be expected to perform in the manner recited by applicant, such that the air permeability of the second air permeability to the fourth air permeability would be greater than a second percentage of change from the first air permeability to the third air permeability since the structure of the material meets the limitations as recited, the fabric would be expected to perform in the manner claimed. See MPEP 2114. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732